Citation Nr: 0406929	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of prostate cancer, status post radical peritoneal 
prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1968.

This matter comes before the Board of Veterans' Appeals from 
a November 2001 rating decision from the Department of 
Veterans Affairs in Pittsburgh, Pennsylvania.



REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  

To date, the RO has not sent the veteran a letter explaining 
VCAA.  A review of the claims folder reveals that the veteran 
was sent various correspondence pertaining to the claim, but 
the United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate the claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
That is, VA has failed to discuss adequately the amended duty 
to notify with respect to the veteran's claim for an 
increased rating for residuals of prostate cancer, status 
post radical peritoneal prostatectomy (due to agent orange 
exposure).  Specifically, VA failed to inform the veteran 
which evidence VA will seek to provide and which evidence the 
veteran was to provide, citing Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A general letter addressing these 
provisions is not sufficient.  The letter must be very 
specific as to what evidence VA has and exactly what evidence 
the veteran needs to provide.  If VA failed to discuss the 
notice requirement, VA did not consider all applicable 
provisions of.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In February 2000, the veteran submitted a claim to increase 
his disability rating for prostate cancer, status post 
radical peritoneal prostatectomy.  In May 2000, the RO 
increased the veteran's rating disability from 0 percent to 
100 percent, effective January 2000.  Based on VA 
genitourinary examination dated in August 2001, the RO, in 
November 2001, proposed to reduce the veteran's disability 
rating from 100 percent to 0 percent for prostate cancer, 
status post radical peritoneal prostatectomy.  A rating 
action in February 2002 reduced the 100 percent rating to 
zero percent effective May 2002


The veteran's disability is rated under Diagnostic Codes 7527 
and 7528.  See 38 C.F.R. § 4.115b.  Under Diagnostic Code 
7527, the examiner must base his findings on the extent to 
which the veteran suffers from voiding dysfunction or urinary 
tract infection, which ever is more predominant   See 
Diagnostic Code 7527, 38 C.F.R. § 4.115b.  Therefore, a 
medical opinion to this effect must be established before the 
Board can move forward on this claim.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
residuals of prostate cancer, status post 
radical peritoneal prostatectomy 
disability.  After securing the necessary 
release(s), the RO should obtain copies 
of those records and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA genitourinary examination by a 
physician familiar with dysfunctions of 
the genitourinary system to determine the 
nature and extent of the service 
connected residuals of prostate cancer, 
status post radical peritoneal 
prostatectomy.  It is of high importance 
that the veteran's entire claims file, to 
include the service medical records, be 
made available to, and be received by, 
the examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate laboratory tests and studies 
are to be performed.  All medical 
findings are to be reported in detail.  

The examination should include notation 
of the extent to which the veteran 
experiences voiding dysfunction or 
urinary tract infection or renal 
dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary incontinence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




